MEMORANDUM **
Samir I. Taha appeals pro se from the district court’s order dismissing for failure to state a claim his civil rights action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.2003), and we affirm.
The district court properly dismissed Taha’s action for the reasons stated in its order filed January 24, 2006. Contrary to Taha’s contention, the district court did not refuse to recognize his first amended complaint. The complaint was filed on September 28, 2005, and the district court addressed its legal infirmities in the dismissal order.
We are not persuaded by Taha’s remaining contentions.
Taha’s motion to strike is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.